Exhibit 10.1

August 12, 2014

Board of Directors

Hansen Medical, Inc.

800 East Middlefield Road

Mountain View, CA 94043

Dear Sirs:

I hereby voluntarily agree to extend the 90 day time period following my first
day of employment with Hansen Medical, Inc. (the “Company”) for the Company to
grant the restricted stock units and performance stock units (collectively, the
“Stock Units”) described in my letter agreement with the Company dated April 24,
2014. I understand and agree that the Company will grant the Stock Units to me
as soon as practicable but in no event later than March 31, 2015.

I acknowledge and agree that the delay of the grant of the Stock Units described
in the preceding paragraph will not constitute “Good Reason,” nor will it be
considered to be a “Good Reason Condition,” under the Retention Agreement
entered into as of April 25, 2014, between me and the Company.

Very truly yours,

/s/ Cary G. Vance

Cary G. Vance